Citation Nr: 1133373	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for dislocation of the right shoulder (major), currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for medial meniscus tear and osteoarthritis of the right knee, currently evaluated as 10 percent disabling.  

4.  Entitlement  to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran requested a hearing before a Veterans Law Judge sitting in Washington, D.C., in his July 2008 substantive appeal (VA Form 9).  As such, he was scheduled for his requested hearing in January 2011.  However, in December 2010, the Veteran requested a postponement of his hearing due to difficulty making travel arrangements.  Therefore, his hearing was rescheduled for April 2011; however, in March 2011, the Veteran indicated that he was unable to attend his scheduled hearing.  Therefore, the Board considers the Veteran's request for a Board hearing to be withdrawn.  38 C.F.R. § 20.702 (e) (2010).

The Board further observes that the Veteran submitted additional evidence after the issuance of the December 2008 supplemental statement of the case; however, in his representative's May 2011 Appellant's Brief, his representative waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such evidence.

The issues of entitlement to service connection for erectile  dysfunction, to include as secondary to service-connected hypertension; a heart disorder, to include as secondary to service-connected hypertension; a vision disorder; and, an acquired psychiatric disorder, to include posttraumatic stress disorder, have been raised by the record in a March 2011 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran asserts that his dislocated right shoulder, hypertension, and medial meniscus and osteoarthritis of the right knee are more severe than the current evaluations reflect.  He also maintains that he is unemployable due to his service-connected disabilities.  In support of his allegations, he has submitted a statement from Dr. Sell, who reported, upon reviewing the Veteran's medical records and dosages of medications, he considered him unemployable in today's work environment.

The Veteran indicated in a March 2011 statement to VA that his service-connected conditions had not improved, only worsened.  He was most recently examined for the aforementioned disabilities in July 2007.  Additionally, the most recent treatment records contained in the claims file are dated in April 2008.  As such, the record does not contain an accurate picture of the Veteran's current disability picture.  A new VA examination is necessary where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Since the Veteran claims worsening of his conditions and he has not had an examination since 2007, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Moreover, in light of Dr. Sell's statement that the Veteran is unemployable due to his disabilities, a remand is necessary in order to afford the Veteran an appropriate VA examination in order to determine the impact his service- connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected disabilities.  Thereafter, any identified records, to include those from the Tallahassee and Lake City, Florida, VA facilities dated from April 2008 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected disabilities.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Tallahassee and Lake City, Florida, VA facilities dated from April 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for appropriate VA examination(s) to determine the current level of severity of his service-connected right shoulder dislocation, medial meniscus tear and osteoarthritis of the right knee, hypertension, and residuals of the left lower abdomen contusion.

The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  Following the examinations, the examiners should address the following:

a) Describe all symptoms caused by the service-connected right shoulder dislocation, medial meniscus tear and osteoarthritis of the right knee, hypertension, and residuals of the left lower abdomen contusion, as well as the severity of each symptom.  

In this regard, as it pertains to the service-connected right shoulder and right knee disabilities, the examiner should report the range of motion measurements for the right shoulder and right knee in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

b) The examiner(s) should describe what type of employment activities would be limited due to the service-connected right shoulder dislocation, medial meniscus tear and osteoarthritis of the right knee, hypertension, and residuals of the left lower abdomen contusion.  Each examiner should comment on the type of employment activities which would be limited due to a combination of each of his service-connected disabilities.

(c) The examiner(s) should render an opinion regarding whether the Veteran's service-connected disabilities of right shoulder dislocation, medial meniscus tear and osteoarthritis of the right knee, hypertension, and residuals of the left lower abdomen contusion, to include any medication taken for such disabilities, either singularly or jointly, render him unemployable.  In offering such opinion, the examiner(s) should consider such factors as the Veteran's education level, special training, and work experience.  

In offering opinions, the examiners should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


